[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 09-14934
                                                        SEPTEMBER 21, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

                D. C. Docket No. 09-00125-CR-T-23-MAP


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


OCTAVIANO PINEDA-SANCHEZ,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (September 21, 2010)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:



       Octaviano Pineda-Sanchez appeals his 210-month total sentence for drug

offenses, 21 U.S.C. §§ 841, 846. No reversible error has been shown; we affirm.

       On appeal, Pineda-Sanchez argues that his sentence substantively is

unreasonable. He contends that a sentence below the guidelines range was

appropriate because his enhancement for being a leader in the conspiracy

overstated his role in the offense and deprived him of eligibility for safety valve

relief and because his co-conspirators received lower sentences for the same

conduct.1 We evaluate the substantive reasonableness of a sentence under an abuse-

of-discretion standard. Gall v. United States, 128 S. Ct. 586, 597 (2007).

       The party challenging the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both the record and the 18 U.S.C. § 3553(a)

factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). Briefly

stated, under section 3553(a), a district court should consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

need for the sentence to provide adequate deterrence, respect for the law, and


       1
         Pineda-Sanchez challenges only the substantive -- and not the procedural --
reasonableness of his sentence. Although he argues that he was not a typical leader of the
conspiracy, he does not argue that the leadership enhancement incorrectly was assessed in
calculating the guidelines.

                                                2
protection of the public, policy statements of the Sentencing Commission,

provision for the medical and educational needs of the defendant, and the need to

avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

      We conclude that Pineda-Sanchez’s 210-month sentence -- which fell at the

bottom of the applicable guidelines range -- was reasonable. See Talley, 431 F.3d

at 788 (noting that “ordinarily we would expect a sentence within the Guidelines

range to be reasonable”). The sentence was well below the statutory maximum of

life. See 21 U.S.C. § 841(b)(1)(A)(viii); United States v. Winingear, 422 F.3d
1241, 1246 (11th Cir. 2005) (comparing, as one indication of reasonableness, the

actual prison term imposed against the statutory maximum). The district court

imposed the sentence based on the seriousness of Pineda-Sanchez’s offense and the

need for deterrence. As the district court explained, Pineda-Sanchez, at a young

age, was the willing and able leader of a drug organization dealing in large

quantities of high quality methamphetamine. He recruited his co-conspirators into

the organization; and he negotiated the price and quantity of the drugs on multiple

occasions. The quantities grew increasingly larger. On these facts, we cannot say

that the district court abused its discretion in concluding that a sentence at the low

end of the guidelines range adequately punished Pineda-Sanchez for his conduct

and accounted for his role in the offense.



                                             3
       About sentencing disparities, concerns about disparate sentences among co-

conspirators are not implicated where, as here, Pineda-Sanchez and his co-

conspirators were not similarly situated.2 Because the co-conspirators cooperated

with the government and pleaded guilty pursuant to plea agreements, they were not

similarly situated to Pineda-Sanchez; and the disparity in their sentences was not

“unwarranted.” See United States v. Williams, 526 F.3d 1312, 1323 (11th Cir.

2008). And here, Pineda-Sanchez alone was determined to be an organizer or

leader of the conspiracy so “it was well within the bounds of reasonableness”

under section 3553(a) for the district court to impose a lengthier sentence on him

than on the other offenders. See United States v. Thomas, 446 F.3d 1348, 1357

(11th Cir. 2006).

       That Pineda-Sanchez felt other section 3553(a) factors weighed in favor of a

lower sentence does not make the district court’s choice of sentence unreasonable.

“The weight to be accorded any given [section] 3553(a) factor is a matter

committed to the sound discretion of the district court, and we will not substitute

our judgment in weighing the relevant factors.” United States v. Amedeo, 487 F.3d
823, 832 (11th Cir. 2007) (quotation and citation omitted). We cannot say that the

within-range sentence failed to reflect the purposes of sentencing or that the district


       2
       One co-conspirator received a sentence of 108 months while the other co-conspirator
(who acted chiefly as a driver) received a 70-month sentence.

                                              4
court committed “a clear error of judgment in weighing the [section] 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” See United States v. Pugh, 515 F.3d 1179, 1203

(11th Cir. 2008).

      AFFIRMED.




                                           5